        1   Marquis Aurbach Coffing
            Craig R. Anderson, Esq.
        2'' Nevada Bar No. 6882
            Kathleen A. Wilde, Esq.
        3 Nevada Bar No. 12522
            10001 Park Run Drive
        4 Las Vegas, Nevada 89145
            Telephone: (702) 382-0711
        5 Facsimile: (702) 382-5816
            canderson@maclaw. com
        6 kwilde@maclaw.com
              Attorneys,for Defendants Las Vegas Metropolitan Police Department,
        7     Karen Good, Norman Ziola, Phil Fabian, Dreg Jolley, and William Keeton

        8                            UNITED STATES DISTRICT COURT
        9                                   DISTRICT OF NEVADA
       10 DeMARLO BERRY, an individual,                   CASE NO. 2:19-cv-640-APG-NJK
T          11                             Plaintiff,
~~                    vs.                                   STIPULATION FOR EXTENSION
w          12                                                 OF TIME TO FILE REPLY IN
w
O       ~n    LAS VEGAS METROPOLITAN POLICE               SUPPORT OF MOTION FOR PARTIAL
x   `~ N 13 DEPARTMENT, a government entity;
V y~~~,                                                    DISMISSAL and PROPOSED ORDER
              CLARK COUNTY, a political subdivision of
V ~~~sc r 14 the State of Nevada and a government entity;

              KAREN GOOD, an individual and an
           15 employee of a government entity; NORMAN
              ZIOLA, an individual and an employee of a
           16 government entity; PHIL FABIAN, an
              individual and an employee of a government
           17 Entity; GREG JOLLEY, an individual and an
              employee of a government entity; WILLIAM
           18 KEETON, an individual and an employee of
~~
              a government entity, and JOHN DOES I
           19 through 10, inclusive,

       20

       21           COMES NOW, the parties, by and through their undersigned counsel of record and
       22 hereby stipulate and agree that the time for Defendants to file a reply in support of the

       23    motion for partial dismissal be extended from September 18, 2019 until Tuesday, September

       24 ~ 24, 2019.

       25                              Reason for the Requested Extension

       •:7          The attorney primarily responsible for drafting the LVMPD Defendants' reply,

       27 ~ Kathleen Wilde, was out of the office addressing personal issues after a perpetrator broke

                                                    Page 1 of 2
                                                                     MAC:14687-130 3847612 2 9/17/2019 12:47 PM
              1 into her occupied home. Because the exigent circumstances were unexpected, counsel was

              2 also limited in their ability to reschedule other• matters that were already on calendar.

              3           This stipulation is made in good faith and not for the purpose of delay. This is the

              4   first extension of time requested for tiling a reply in support of the Defendants' motion for

              5   partial dismissal.

              6   Dated this 17th day of September, 2019.

              7 ~ LEWIS BRISBOIS BISGAARD &SMITH LLP                 WEIL & DRAGE, APC
              8By: /s/Robert Freeman, Esq.                        By: /.s~/John T. Wendland, Esn.
                   Robert W. Freeman, Jr., Esq.                       John T. Wendland, Esq.
             9     Nevada Bar No. 3062                                Nevada Bar No. 7207
                   Eunice M. Beattie, Esq.
            10     Nevada Bar No. 10382                               2500 Anthem Village Drive
                   E. Matthew Freeman, Esq.                           Henderson, NV 89052
~           11     Nevada Bar No. 14198
                                                                      NEUFELD SCHECK & BRUSTIN, LLP
z                  6385 S. Rainbow Blvd, Suite 600
                   Las Vegas, Nevada 89118                            Nick Joel Brustin, Esq.
w        ~ 12                                                         New York Bar No. 2844405
                     Attorney for Defendant
O        °°          Clark County                                     Emma Kate Freudenberger, Esq.
U     ~~ ~' 13
    CJ ~ M
                                                                      New York Bar No. 4624045
                  MARQUIS AURBACH COFFING                             Leo Kamdang, Esq.
U~~~         14                                                       New York Bar No. 4345179
~
~x~X
    = ~`                                                              99 Hudson Street, 8th Floor
~ ~~~        15                                                       New York, NY 10013
~~~~
   .- Cn        By: /.s/Kathleen A. Wilde, Esq.
~ o>~        16     Craig R. Anderson, Esq.                           RICHARDS BRANDY MILLER NELSON
cn -: ~.,           Nevada Bar No. 6882                               Craig C. Coburn, Esq.
~        0   17     Kathleen A. Wilde, Esq.                           Utah Bar No. 688
O~                  Nevada Bar No. 12522                              Steven H. Bergman, Esq.
                    10001 Park Run Drive                              Utah Bar No. 13641
~            18
                    Las Vegas, Nevada 89145                           Samantha E. Wilcox, Esq.
                    Attorneys for LVMPD Defendants                    Utah Bar No. 15284
             19
                                                                      299 S. Main Street, 15th Floor
                                                                      P. O. Box 2465
             20                                                       Salt Lake City, Utah 84111
                                                                       Attorneys for Plaintiff
             21
                                                             ORDER
             22
                          IT IS SO ORDERED that the above Stipulation is hereby GRANTED. Defendants'
             23
                  reply in support of the motion for partial dismissal shall be tiled on or before September 24,
             24
                  2019.
             25
                          Dated:
                          DATEDSeptember
                                 this day18,
                                          of 2019.
                                             September, 2019.
             26

             27                                                   UNITED STATES DISTRICT JUDGE

                                                            Page 2 of 2
                                                                               MAC:14637-130 3847612 2 9/17/2019 ]2:47 PM
